This case was appealed to this court from an order restraining the commissioner from executing certain orders issued by him in regard to fishing in certain waters in and about Corpus Christi Bay. The judgment of the trial court was reversed and the cause remanded. Sterrett v. Gibson, 168 S.W. 16. When the cause was called for trial in the lower court, a general demurrer was sustained to the petition of appellant. The pleadings are identical with those on the former appeal. The opinion on the former appeal covers every point made in this case, and is referred to as the opinion of the court on this appeal. The judgment is affirmed.
 *Page 1